Case 2:17-cr-20522-TGB-MKM ECF No. 53 filed 09/24/20   PageID.400   Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


 UNITED STATES OF AMERICA,                      2:17-CR-20522-TGB

                  Plaintiff,

      vs.                                ORDER GRANTING MOTION
                                         TO AMEND AND REQUIRING
 CORTNEY SHIELDS,                         GOVERNMENT RESPONSE

                  Defendant.


      Defendant Courtney Shields filed a motion for home confinement

(ECF No. 43) on June 17, 2020. Subsequently, he filed a motion to

amend/correct (ECF No. 50) along with a motion for compassionate

release (ECF No. 51). His motion to amend states that he “seeks to amend

his pleading to more specifically state his cause” and that he has

“enclosed his amended Motion” in the form of the motion for

compassionate release. ECF No. 50, PageID.332-33. The Government has

already responded to the motion for home confinement (ECF No. 47).

      Pro se pleadings are to be construed liberally. Spotts v. United

States, 429 F.3d 248, 250 (6th Cir. 2005). Mr. Shields’ first motion, which

references sentence reduction, is essentially a petition for habeas corpus.

28 U.S.C. § 2255. Any amendments to such petitions are governed by the

rules of civil procedure. Hodges v. Rose, 570 F.2d 643, 649 (6th Cir.1978).

After a responsive pleading has been filed, a party may amend their
                                     1
Case 2:17-cr-20522-TGB-MKM ECF No. 53 filed 09/24/20   PageID.401   Page 2 of 2




pleading only with consent of the other party or by leave of the court, but

“[t]he court should freely give leave when justice so requires.” Fed. R. Civ.

P. 15(a). Here, allowing Mr. Shields to amend his motion such that it

properly frames his request will allow the Government to respond more

effectively and state their position, and in turn allow the Court to rule

fairly on the motion.

      WHEREFORE, it is HEREBY ORDERED, that the motion to

amend/correct (ECF No. 50) is GRANTED and the motion for

compassionate release (ECF No. 51) is accepted as the amended motion.

The Government shall file a response to the amended motion on or before
October 13, 2020.

      SO ORDERED, this 24th day of September, 2020.

                           BY THE COURT:


                            s/Terrence G. Berg
                            TERRENCE G. BERG
                            UNITED STATES DISTRICT JUDGE




                                     2
